Per Curiam:

Tone Kluber recovered a judgment against John Shannon for a commission upon a real-estate sale, and the defendant appeals. The sole question presented is whether the evidence warranted a finding in favor of the plaintiff. There was a sharp conflict in the testimony, some of which tended to show that the land was sold by the independent efforts of the owner, while another portion sustained the.view that the agent was the procuring cause of the sale, although he did not actually consummate it. Under these circumstances the judgment must be affirmed.